Joseph L. Cohen, Deputy Attorney General, and Thomas D. McBride, Attorney General,
You have requested an opinion regarding the authority of your department to petition for the commitment of alleged mental incompetents, who are either receiving assistance or have made application therefor. Specifically, you desire to know whether an employe of your department who is familiar with the facts regarding the person sought to be committed may petition the court on behalf of the Department of Public Assistance.
Initially, your question must be rephrased since The Mental Health Act of. 19511 does not use the term “mental incompetents”. In its stead, the act sets forth *619in specific detail those persons who may be institutionalized.2 This section provides as follows:
“ (a) A petition may be presented to a court of the county in which a patient resides or is for the commitment of any—
“(1) Person who is mentally ill, to a mental hospital ; or,
“(2) Person who is thought to be mentally ill, for observation, diagnosis and treatment, to a mental hospital; or,
“(3) Epileptic, not dangerous to himself or others, to an institution for the care and treatment of epileptics; or,
“ (4) Person who by reason of epilepsy is dangerous to himself or others, to a mental hospital or a State institution for epileptics; or,
“(5) Mental defective, to a school; or,
“(6) Inebriate, to a State or other mental hospital or institution for inebriates.
“(b) The petition, which shall be sworn to or affirmed, may be made in the case of—
“ (1) A person who is mentally ill or who by reason of epilepsy is dangerous to himself or others, by any responsible person.
“(2) A person who is thought to be mentally ill and in need of observation, diagnosis and treatment, by his guardian, committee, relative or friend.
“(3) An epileptic, not dangerous to himself or others, or a mental defective, by his parent, or guardian, or other responsible person.
“(4) An inebriate, by at least two citizens, who shall be his spouse, parent, child, committee of the estate, or next friends.”
' Your question, therefore, becomes whether, under the Mental Health Act of 1951, an employe of your *620department, who is familiar with the facts regarding the person sought to be committed, may petition the court on behalf of the Department of Public Assistance. Since section 326 of the act sets forth with great particularity those persons who may petition the court to have a person committed, the provisions of the section must be followed. We are of the opinion that an employe of your department is a “responsible person”, as the term is used in this section, and may petition for the commitment of those persons covered in paragraphs (1) and (3) of subsection (b).
Therefore, under the provisions of this section, subsection (6), an employe of your department may petition for the commitment of the following persons: Mentally ill persons, epileptics and mental defectives. He may not, however, petition for the commitment of a person who is merely thought to be mentally ill and in need of observation or of an inebriate.

 Act of June 12, 1951, P. L. 533, as amended, 50 PS §§1071 to 1672.


 Act of June 12, 1951, P. L. 533, sec. 326, 50 PS §1201.